Orders, Family Court, Bronx County (Stewart Weinstein, J.), entered on or about April 9, 1997, which denied respondent’s motion to vacate her default at the fact-finding and dispositional hearings resulting in the termination of her parental rights to the subject children, unanimously affirmed, without costs.
*297Inasmuch as the record contains the minutes of a traverse hearing held in connection with respondent’s motion to vacate her default for lack of jurisdiction, following which the court found that she failed to sustain her burden of proof that there was no service, her appellate argument that the court erred in failing to hold a traverse hearing is without merit. Concur— Andrias, J.P., Rosenberger, Lemer, Buckley and Marlow, JJ.